Per Curiam.
The defendant was charged with possession of heroin. MCLA § 335.153 (Stat Ann 1957 Bev § 18.1123). He pled guilty to attempted possession of heroin. MCLA § 750.92 (Stat Ann 1962 Bev § 28.287). He was sentenced to a term of 1-1/2 to 5 years with a recommendation that he be referred to the Narcotic Behabilitation Program. There was no motion for a new trial.
On appeal the defendant claims that the trial court did not elicit a substantial factual basis for the plea. We have reviewed the record and find the defendant’s argument to be without merit. There was a substantial factual basis for the plea. People v. Allen (1971), 31 Mich App 183. Any question of the voluntariness of the plea not supported by the record must be first addressed to the trial court. People v. Horvath (1970), 25 Mich App 649. It is manifest that the question sought to be reviewed is so unsubstantial that no argument or formal submission is needed.
Affirmed.